           Case 3:20-cv-00199-BR        Document 1       Filed 02/06/20     Page 1 of 4




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALEXIS A. LIEN, OSB #110569
alexis.lien@usdoj.gov
Assistant United States Attorney
1000 SW Third Ave., Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1000
Attorneys for the United States of America



                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                    PORTLAND DIVISION

 UNITED STATES OF AMERICA,                                       Case No. 3:20-cv-00199-BR

         Plaintiff,
                                                                 COMPLAINT, in rem, FOR
         v.                                                      FORFEITURE

 1971 CHEVROLET CHEVELLE; 2006
 DODGE COMMERCIAL SPRINTER
 VAN; 2012 CADILLAC CTS; 1993
 HARLEY DAVIDSON FXRP-W; 2004
 HARLEY DAVIDSON XL 1200C, in
 rem,

         Defendants.

        Plaintiff, United States of America, by Billy J. Williams, United States Attorney for the

District of Oregon, and Alexis A. Lien, Assistant United States Attorney, for its Complaint in rem

for forfeiture, alleges:

                                                 I.

        This Court has subject matter jurisdiction, in rem jurisdiction, and venue pursuant to

21 U.S.C. § 881; 28 U.S.C. §§ 1345, 1355, 1356, and 1395; and 19 U.S.C. § 1610.
Complaint in rem for Forfeiture                                                             Page 1
          Case 3:20-cv-00199-BR          Document 1       Filed 02/06/20      Page 2 of 4




                                                 II.

        Defendants, in rem, 1971 Chevrolet Chevelle; 2006 Dodge Commercial Sprinter Van; 2012

Cadillac CTS; 1993 Harley Davidson FXRP-W; and 2004 Harley Davidson XL 1200C, were

seized in the District of Oregon, and are now and during the pendency of this action will be within

the jurisdiction of this Court.

                                                 III.

        Defendants, in rem, 1971 Chevrolet Chevelle; 2006 Dodge Commercial Sprinter Van; 2012

Cadillac CTS; 1993 Harley Davidson FXRP-W; and 2004 Harley Davidson XL 1200C, represent

proceeds traceable to an exchange for controlled substances or conveyances used or intended to

be used to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or

concealment of controlled substances, in violation of 21 U.S.C. § 801, et. seq., and are forfeitable

to the United States pursuant to the provisions of 21 U.S.C. § 881(a)(4) and (6), as more

particularly set forth in the Declaration of Task Force Officer Mathew Fromme, Federal Bureau

of Investigation, marked as Exhibit A, attached and fully incorporated herein by this reference.

        WHEREFORE, Plaintiff, United States of America, prays that due process issue to enforce

the forfeiture of Defendants, in rem, 1971 Chevrolet Chevelle; 2006 Dodge Commercial Sprinter

Van; 2012 Cadillac CTS; 1993 Harley Davidson FXRP-W; and 2004 Harley Davidson XL 1200C,

that due notice be given to all interested persons to appear and show cause why forfeiture of these

Defendants, in rem, should not be decreed; that due proceedings be had thereon; that these

///

///

///


Complaint in rem for Forfeiture                                                               Page 2
          Case 3:20-cv-00199-BR          Document 1      Filed 02/06/20     Page 3 of 4




Defendants be forfeited to the United States; that the Plaintiff United States of America be awarded

its costs and disbursements incurred in this action.



Dated: February 6, 2020.


                                              Respectfully submitted,

                                              BILLY J. WILLIAMS
                                              United States Attorney

                                              /s/ Alexis A. Lien
                                              ALEXIS A. LIEN




Complaint in rem for Forfeiture                                                             Page 3
           Case 3:20-cv-00199-BR       Document 1       Filed 02/06/20    Page 4 of 4




                                           VERIFICATION

        I, MATHEW FROMME, declare, under penalty of perjury, pursuant to the provisions of

28 U.S.C. Section 1746, that I am a Task Force Officer with the Federal Bureau of Investigation,

and that the foregoing Complaint in rem for Forfeiture is made on the basis of information

officially furnished and upon the basis of such information the Complaint in rem for Forfeiture is

true as I verily believe.



                                     /s/ Mathew Fromme
                                     MATHEW FROMME
                                     Task Force Officer
                                     Federal Bureau of Investigation




Complaint in rem for Forfeiture                                                           Page 4
        Case 3:20-cv-00199-BR         Document 1-1         Filed 02/06/20   Page 1 of 13




                         DECLARATION OF MATHEW FROMME

       I, Mathew Fromme, do hereby declare:

                            PURPOSE OF THIS DECLARATION

       1.    This declaration is submitted in support of a complaint for forfeiture. The information

contained in this declaration is based on an investigation conducted by Federal Bureau of

Investigation (FBI) Task Force Officer (TFO) and Detective with the Oregon State Police (OSP)

Mathew Fromme, which will show that the 1971 Chevrolet Chevelle, 2006 Dodge Commercial

Sprinter Van, 2012 Cadillac CTS, 1993 Harley Davidson FXRP-W, and 2004 Harley Davidson

XL 1200C seized during the execution of a search warrant at 16717 Southeast Amisigger Road,

Boring, Oregon are subject to forfeiture pursuant to 21 U.S.C § 881(a)(4) and (6), as conveyances

used or intended to be used to transport, or in any manner to facilitate the transportation, sale,

receipt, possession, or concealment of controlled substances, or proceeds traceable to an exchange

for a controlled substance, in violation of 21 U.S.C. § 801, et. seq. Information contained in this

declaration is based upon my personal observations, training, and experience, and that of other law

enforcement officers. This declaration does not contain each and every fact that I know about this

investigation, only those necessary to establish probable cause to believe the seized property are

subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).

                         AGENT BACKGROUND AND TRAINING

       2.      I am an OSP Senior Trooper and currently assigned as a Detective in the Criminal

Investigations Division (CID), Drug Enforcement Section (DES). In that capacity, I presently

serve as a member of the Portland Regional Organized Crime and Drug Task Force (PDX-TF).

PDX-TF is a coordinated effort by local and federal law enforcement officials to reduce illegal

drug trafficking, money laundering and related crimes in the Portland metropolitan area,

Declaration of Mathew Fromme                                                EXHIBIT A PAGE 1
        Case 3:20-cv-00199-BR          Document 1-1       Filed 02/06/20     Page 2 of 13




specifically those areas directly related to air transportation with primary emphasis at the Portland

International Airport (PDX). In October 2018, I was sworn and deputized as a TFO with the FBI

and assigned to the PDX-TF.

       3.     Prior to my time with the PDX-TF, I served as a member of the Clackamas County

Interagency Task Force (CCITF) from 2011-2018. In 2008, Clackamas County was designated as

a High Intensity Drug Trafficking Area (HIDTA). CCITF is a coordinated effort by local and

federal law enforcement officials to reduce illegal drug trafficking and related crimes in Clackamas

County, Oregon, and the Portland metropolitan area.

       4.      As a Detective and TFO, I have participated in over 100 narcotics investigations

and more than 50 search warrants seeking evidence of violations of Chapter 475 (Controlled

Substances) of the Oregon Revised Statutes (ORS) and the Federal Controlled Substances Act,

Title 21, of the United States Code (USC). These warrants covered the search of locations such

as: residences of drug traffickers and their co-conspirators/associates; drug manufacturing

operations; parcels and locked containers and cellular phones associated to criminal conspirators

and co-conspirators associated to the violations of the above listed controlled substance statutes.

       5.      I have been a certified police officer in the State of Oregon since December 2, 2007.

I have received over 2,300 hours of police training, which include controlled substance classes

offered by OSP and the Oregon Department of Public Safety Standards and Training (DPSST). I

have attended the 80 hour Basic Narcotics Investigators course offered by the Drug Enforcement

Administration (DEA). I have also attended a sixteen (16) hour marijuana cultivation course

administered by the Royal Canadian Mounted Police (RCMP) and I have received a variety of

controlled substance and interdiction related training from the Oregon Narcotics Enforcement

Association (ONEA), the California Narcotics Officers Association (CNOA) seminars, the

Declaration of Mathew Fromme                                                EXHIBIT A PAGE 2
        Case 3:20-cv-00199-BR         Document 1-1       Filed 02/06/20     Page 3 of 13




International Narcotics Investigations Association (INIA) and the DEA’s Operation Jetway

Interdiction training.

      BACKGROUND ON UNLAWFUL MARIJUANA GROWING OPERATIONS

       6.      I know from my training and experience that Oregon has an abundance of high

quality marijuana which has pushed the price for marijuana much lower here than in other parts of

the country. I am familiar with the Oregon recreational and medical marijuana programs and

know, based on numerous marijuana related investigations throughout my career in drug

enforcement, that marijuana growers can exploit the marijuana growing regulations by growing

more than the allotted amounts allowed by Oregon state law and sell the excess for profit.

       7.      I also know that individuals from across the United States who sell marijuana can

obtain marijuana in Oregon for a depressed price, often from medical marijuana or black market

providers. These individuals will travel to Oregon and then ship the marijuana back to the area in

which they travelled from in parcels, often overnight or next day air. These individuals will then

sell the marijuana where they live for a much higher price, making a substantial profit. I know

that individuals engaged in the above practice will then take the proceeds of the sales of marijuana

and bring it to Oregon to purchase more black market marijuana to continue their illegal activities.

       8.      Based on my training and experience, I know that with the abundance of marijuana

in Oregon, local residents often process excess marijuana into various extracts, such as Butane

Hash Oil (BHO). BHO is a marijuana extract that is favored by cannabis users because of its high

tetrahydrocannabinol (THC) content. I know BHO is illegal to possess in Oregon unless the BHO

was produced by an approved facility authorized by Oregon state law, and is illegal to manufacture

unless the BHO was manufactured in a facility authorized by Oregon state law. I know BHO is

illegal to possess or manufacture federally.

Declaration of Mathew Fromme                                               EXHIBIT A PAGE 3
        Case 3:20-cv-00199-BR         Document 1-1       Filed 02/06/20     Page 4 of 13




                             SUMMARY OF INVESTIGATION

       9.      On Monday, February 4, 2019, the Honorable Judge Todd L. Van Rysselberghe

with the Clackamas County Circuit Court authorized the search warrant for the residence located

at 16717 Southeast Amisigger Road, Boring, Oregon.

       10.     This warrant was presented based on my ongoing criminal investigations into the

unlawful manufacturing, distribution and possession of marijuana that I believed to be occurring

at that address. During law enforcement surveillance of the Amisigger Road property, I noted a

Dodge diesel truck and a Dodge Sprinter style van on the property, both registered to Samuel

Kagan Stocks-Ladd. I suspected Stocks-Ladd to be residing at the property of the unlawful

marijuana growing operation.

       11.     On February 6, 2019, members of the PDX-TF and the FBI executed the search

warrant at the residence and outbuildings and made contact with two people. Stocks-Ladd was

contacted inside the residence and was found to be residing there. The other individual at the

property during the execution of the search warrant was Mason Guy Obrist, who was found

sleeping on a couch in one of the property’s outbuildings, which also contained a marijuana

growing operation. I arrived on scene after the execution of the warrant and learned the following.

       12.     I learned that prior to the execution of the search warrant, surveillance of the

Amisigger Road property showed Stocks-Ladd driving away from the property. The surveillance

lost Stocks-Ladd after he left and was not able to follow him away from the residence. Stocks-

Ladd returned to the residence just prior to the search warrant execution and approached an awaited

surveillance unit and asked them if they were going to raid his house. Of note, Stocks-Ladd arrived

back at the Amisigger Road property on foot.



Declaration of Mathew Fromme                                              EXHIBIT A PAGE 4
        Case 3:20-cv-00199-BR          Document 1-1       Filed 02/06/20   Page 5 of 13




       13.    After I arrived at the residence, I spoke with Sergeant Lance Hemsworth. He told

me that he had been speaking to Stocks-Ladd, and he also told me what investigators were finding

in the house. I was told (and could myself see and smell) a large amount of marijuana inside the

residence. I later learned rooms in the residence were dedicated to the processing of bulk

marijuana, including marijuana trimming areas and many five gallon buckets and large totes that

were being used to capture the marijuana bits and buds.




       14.    I also learned during the investigation that the garage at the Amisigger Road

property contained a BHO lab. Based on these observations and my knowledge and experience, I

believe Stocks-Ladd was processing marijuana that was being grown at the Amisigger Road

property into BHO in the garage lab.




Declaration of Mathew Fromme                                               EXHIBIT A PAGE 5
        Case 3:20-cv-00199-BR        Document 1-1       Filed 02/06/20    Page 6 of 13




       15.    When I made contact with Stocks-Ladd, he was seated in his living room and he

was not handcuffed. Having learned from Sergeant Hemsworth that Stocks-Ladd had been read a

copy of the search warrant and advised of his Miranda warnings, I introduced myself and the

reason for our contact at the residence. I told Stocks-Ladd that I was the case agent for this

particular search warrant and told him that this search warrant was not the first one we had

executed that day. I also told Stocks-Ladd that I was simply gauging his cooperativeness prior to

asking him any questions and if he wanted to lie to me, or tell me he was not involved in the

unlawful marijuana business that I would stop talking to him and he was of no interest to me. I



Declaration of Mathew Fromme                                             EXHIBIT A PAGE 6
        Case 3:20-cv-00199-BR        Document 1-1       Filed 02/06/20    Page 7 of 13




also told him if he wanted to speak to me it would have to be honest and that I knew a lot more

than he thought I may know about him and his current situation.

       16.    Stocks-Ladd asked me what I wanted to know. I asked him to tell me about himself

first. He told me he was trying to become a professional fishing guide. I asked him if he was

currently employed and he stated he was not. I asked him when was the last time he was a guide

and he told me 2008. He told me that when he was fishing guide in 2008, he was never licensed,

but that he was trying to become professional guide on the Clackamas River for Steelhead,

specifically Spay Rod fishing.

       17.    Having been an OSP Trooper assigned to the Fish and Wildlife Division for a few

years prior to my current assignment in the Drug Enforcement Section, I told Stocks-Ladd that I

knew about the Steelhead run on the Clackamas River and Spay Rod Fishing and in my opinion

seemed to be a poor business decision because the Steelhead run on the Clackamas River is very

limited and Steelhead are hard to catch. He agreed. I asked him when the last time he was paid

for fishing and he told me in 2008. He also told me that he worked for a marijuana business a

number of years ago.

       18.    Stocks-Ladd told me he has been renting the house at the Amisigger Road property

for more than two years from Cody Lamb. He stated that he used to have a roommate, but that

was more than a year ago. He told me he pays $2,000 a month for rent, even though he does not

have a job.

       19.    During my time with Stocks-Ladd, I learned that Stocks-Ladd’s residence at the

Amisigger Road property contained hundreds of pounds of dried marijuana in various stages of

production or processing, including several rooms dedicated to the drying process. I also learned

that there was a marijuana grow operation on the property. I learned this because investigators

Declaration of Mathew Fromme                                             EXHIBIT A PAGE 7
        Case 3:20-cv-00199-BR          Document 1-1       Filed 02/06/20      Page 8 of 13




told me the large barn on the property contained a marijuana growing operation and I later went

and looked at the growing operation. Stocks-Ladd told me the marijuana drying inside the

residence was from a different grow not occurring on the Amisigger Road property. I told him I

thought that was hard to believe. I explained that he had hundreds of pounds of marijuana in his

house and a marijuana growing operation nearby, and to tell me he had no connection to the

marijuana grow on the property seemed untrue. Stocks-Ladd stated that he received green

bud/marijuana from people for the sole puropse of manufactoring the bud into BHO for

consideration. Stocks-Ladd admitted that he had been involved in the cultivation of marijuana for

more than a decade. He said it was profitable to sell marijauna back in the medical marijuana days

of the early 2000s but that it was not very profitable any longer. He said he got sued civilly for the

“noxious odor” which effectivly shut his “medical grow” down years ago. He admitted that he

paid a company nearly $40,000 a couple years ago to buy and install the BHO lab in his garage.

He admitted that all the BHO equipment, supplies, and product were his alone. He tried to say

that the BHO was not very high quality so he had to produce more and more to stay profitable.

       20.     Stocks-Ladd admitted that he is an avid BHO user but also admitted that he

manufactored BHO for people for profit and sold it for a living. He would not admit that he

personally sold BHO outside of Oregon but admitted that some of the people he manufactured the

BHO for may be selling it outside of Oregon.

       21.     Stocks-Ladd maintained that he did not have any connection to the nearby

marijuana grow operation and that it was not his and the marijuana in the house was from his

previous marijuana growing operation that had been shut down years ago. I again explained that

based on my training and experience with marijuana, marijuana does not maintain over several

years and the marijuana in his home appeared to be recent, not several years old. Stocks-Ladd

Declaration of Mathew Fromme                                                 EXHIBIT A PAGE 8
        Case 3:20-cv-00199-BR          Document 1-1     Filed 02/06/20    Page 9 of 13




consented to a download of his phone and a search of the contents. I later reviewed the contents

of his phone and learned the phone contained several photographs and evidence relating to

marijuana and marijuana cultivation.

        22.   During the execution of the search warrant, $4,000 cash and approximately 300

pounds of processed and/or bulk marijuana was seized from the Amisigger Road property.

        23.   Based on my training and experience interdicting passengers at the Portland

International Airport (PDX) who are traveling from across the United States for purposes of

purchasing black market or illicit marijuana market in Oregon, I know a very conservative street

value for marijuana is approximately $500 per pound. More typically, marijuana traffickers are

paying an average of approximately $1000 per pound for Oregon marijuana, and at times more

than $1000, based on the quality of the marijuana. Stocks-Ladd disclosed that the marijuana he

had in his house was not good quality, but based on his admissions and my current knowledge of

black market marijuana prices in Oregon, the value of the bulk marijuana seized from Stocks-Ladd

is between $150,000 and $300,000.

        24.   The BHO lab in the Amisigger Road garage contained approximately 15 pounds of

processed BHO sheets and 25 mason jars containing BHO, all located near the lab equipment.

Stocks-Ladd stated that he paid between $30,000 and $40,000 for the lab equipment a couple of

years ago and that he owns the equipment. When asked if the slabs of BHO were in fact extractions

made from carbon based solvents (the illegal method of extraction), Stocks-Ladd indicated they

were.

        25.   I know from my training and experience that, depending on the quality of BHO,

BHO can be sold for several thousand dollars per pound. Although Stocks-Ladd again claimed

the BHO quality was not great, I know a conservative evaluation of the street value of the solid

Declaration of Mathew Fromme                                             EXHIBIT A PAGE 9
          Case 3:20-cv-00199-BR        Document 1-1       Filed 02/06/20      Page 10 of 13




pounds of BHO (as opposed to BHO separated into smaller pieces for increased profit) are

approximately $3,000 per pound, totaling $45,000 in street value for the BHO slabs found in the

garage.

          26.   I know the BHO and lab equipment were in the same three car garage with a 1971

Chevrolet Chevelle, later appraised professionally at approximately $31,100, and a 2006 Dodge

Sprinter Van, valued at approximately $7,000 online (which is likely a conservative estimate,

given that the Sprinter Van contained lab equipment, specifically a stainless steel tank in the cargo

area). This equipment also indicates that the Sprinter Van was used in the commission or

facilitation of the processing of the BHO in the lab equipment which was staged just behind the

Sprinter Van.

          27.   I also know that near the Chevelle and the Sprinter Van in the garage were two

Harley motorcycles, one 2004 Harley professionally appraised at approximately $3,750, and a

1993 Harley also professionally appraised at approximately $6,100.

          28.   I know the titles to all of these vehicles, in addition to a 2012 Cadillac CTS-V

parked just outside the garage and valued at approximately $26,800, were located inside Stocks-

Ladd’s residence. I know when a purchaser has actual possession of the title to a vehicle, they

own it outright. If a lienholder has a stake in the vehicle, then the lienholder has physical

possession of the titles. In this case, Stocks-Ladd had physical possession of the titles to the seized

vehicles, indicating he owns them outright. I believe the vehicles do not have liens on them,

indicating that the liens were either been paid off or the vehicles were purchased with cash.

          29.   I know marijuana trafficking is a cash intensive business and I also know Stocks-

Ladd has not been employed in quite some time.             Based on Stocks-Ladd’s possession of

approximately $200,000-$250,000 worth or marijuana products, more than $10,000 worth of high

Declaration of Mathew Fromme                                                EXHIBIT A PAGE 10
        Case 3:20-cv-00199-BR          Document 1-1       Filed 02/06/20      Page 11 of 13




end firearms, $30,000-$40,000 worth of paid off lab equipment, and approximately $80,000 worth

of paid off vehicles, and his ability to pay at least $2,000 per month in rent, in spite of having been

unemployed for approximately 10 years, I believe the seized vehicles mentioned above were all

obtained by proceeds from marijuana sales. I also believe, based on my analysis of Stocks-Ladd’s

cellular phone, that the modifications Stocks-Ladd was making to his Sprinter Van to make it a

mobile home, modifications made to the Cadillac CTS-V for impressive top speeds and overall

appearance, and the quality of the 1971 Chevelle’s restoration, are all very expensive

modifications. I believe the money used to complete these restorations and modifications were

proceeds from drug trafficking based on Stocks-Ladd’s own admission of unemployment for the

past decade or more and his admission to processing BHO for sale and the evidence found during

the execution of the search warrant.




Declaration of Mathew Fromme                                                EXHIBIT A PAGE 11
            Case 3:20-cv-00199-BR          Document 1-1            Filed 02/06/20        Page 12 of 13




    False book case with hidden room   Safe in room with BHO on top 1   Prepackaged marijuana ready for sale




                                               CONCLUSION

            31.      Based on the foregoing information, I have probable cause to believe, and do

believe, that the 1971 Chevrolet Chevelle, 2006 Dodge Commercial Sprinter Van, 2012 Cadillac

CTS, 1993 Harley Davidson FXRP-W, and 2004 Harley Davidson XL 1200C seized from the


1
  It should be noted that within the hidden room, and on top of the large safe containing bulk
manicured marijuana packaged and ready for sale, were hundreds of Sale Bags of BHO packaged
and ready for sale. Each baggie contained the strain of BHO in which it was derived. I know this
to be consistant with the distribution of narcotics, specifically BHO.

Declaration of Mathew Fromme                                                          EXHIBIT A PAGE 12
       Case 3:20-cv-00199-BR          Document 1-1       Filed 02/06/20     Page 13 of 13




Amisigger Road property are subject to forfeiture pursuant to 21 U.S.C § 881(a)(4) and (6), as

conveyances used or intended to be used to transport, or in any manner to facilitate the

transportation, sale, receipt, possession, or concealment of controlled substances, or proceeds

traceable to an exchange for a controlled substance, in violation of 21 U.S.C. § 801, et. seq.

       I declare under penalty of perjury that the foregoing is true and correct pursuant to 28

U.S.C. §1746.

       Executed this 6th day of February 2020.

       /s/Mathew Fromme
       MATHEW FROMME
       TASK FORCE OFFICER
       FEDERAL BUREAU OF INVESTIGATIONS




Declaration of Mathew Fromme                                              EXHIBIT A PAGE 13
                                 Case 3:20-cv-00199-BR                                   Document 1-2                   Filed 02/06/20                    Page 1 of 1
OJS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
 United States of America                                                                                      1971 Chevrolet Chevelle. et al., in rem

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               Clackamas
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

   (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
 Alexis A. Lien- United States Attorney's Office
 1000 SW Third Ave., Suite 600 Portland, OR 97204
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                           III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                   ’ 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
         Plaintiff                             (U.S. Government Not a Party)                           Citizen of This State         ’ 1         ’ 1      Incorporated or Principal Place      ’ 4     ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                   ’ 4 Diversity                                                 Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place     ’ 5      ’ 5
         Defendant                                                                                                                                           of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                   ’ 422 Appeal 28 USC 158           ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug             ’ 423 Withdrawal                  ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product               Med. Malpractice          ’ 625 Drug Related Seizure                28 USC 157                  ’   430 Banks and Banking
’   140 Negotiable Instrument                 Liability                ’ 365 Personal Injury -               of Property 21 USC 881                                          ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &               Product Liability         ’ 630 Liquor Laws                     PROPERTY RIGHTS                 ’   460 Deportation
       & Enforcement of Judgment              Slander                  ’ 368 Asbestos Personal         ’ 640 R.R. & Truck                  ’ 820 Copyrights                  ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’             Injury Product            ’ 650 Airline Regs.                 ’ 830 Patent                              Corrupt Organizations
’   152 Recovery of Defaulted                 Liability                      Liability                 ’ 660 Occupational                  ’ 840 Trademark                   ’   480 Consumer Credit
        Student Loans                ’    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   ’   490 Cable/Sat TV
        (Excl. Veterans)             ’    345 Marine Product           ’ 370 Other Fraud               ’ 690 Other                                                           ’   810 Selective Service
’   153 Recovery of Overpayment               Liability                ’ 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                        Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                  Property Damage                 Act                           ’ 862 Black Lung (923)            ’   875 Customer Challenge
’   190 Other Contract                        Product Liability        ’ 385 Property Damage           ’ 720 Labor/Mgmt. Relations         ’ 863 DIWC/DIWW (405(g))                  12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                 Product Liability         ’ 730 Labor/Mgmt.Reporting          ’ 864 SSID Title XVI              ’   890 Other Statutory Actions
’   196 Franchise                             Injury                                                        & Disclosure Act               ’ 865 RSI (405(g))                ’   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             ’ 740 Railway Labor Act               FEDERAL TAX SUITS               ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’ 790 Other Labor Litigation        ’ 870 Taxes (U.S. Plaintiff       ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                     Sentence                  ’ 791 Empl. Ret. Inc.                      or Defendant)              ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                    Habeas Corpus:                     Security Act                  ’ 871 IRS—Third Party             ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’ 530 General                                                             26 USC 7609                         Act
’   245 Tort Product Liability       ’    444 Welfare                  ’ 535 Death Penalty                   IMMIGRATION                                                     ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’ 540 Mandamus & Other          ’ 462 Naturalization Application                                              Under Equal Access
                                             Employment                ’ 550 Civil Rights              ’ 463 Habeas Corpus -                                                         to Justice
                                     ’    446 Amer. w/Disabilities -   ’ 555 Prison Condition               Alien Detainee                                                   ’   950 Constitutionality of
                                             Other                                                     ’ 465 Other Immigration                                                       State Statutes
                                     ’    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
’ 1 Original            ’ 2 Removed from                    ’ 3 Remanded from                     ’ 4 Reinstated or ’ 5 Transferred  from
                                                                                                                        another district  ’ 6 Multidistrict                        ’ 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      21:881(a)(4) and (6) / 21:801 et seq.
VI. CAUSE OF ACTION Brief description of cause:
                      proceeds traceable to an ex. of a contr.sub/proceeds used or intended to be used to facilitate narc. traff.
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION      DEMAND $                  CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER F.R.C.P. 23                                            JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                 DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 2/6/2020                                                                /s/ Alexis A. Lien
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE


                                                                           Submit                                                Go
